Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image processing method and apparatus using a line unit operation. The closest prior art, Son et al. (USPAP       2021/0192,315), shows a similar system, in which, a receiver configured to receive an image; at least one first line buffer configured to output the image to be image lines of a line unit (Please note, Abstract of the invention. As indicated a processor-implemented neural network method includes: generating a first output line of an output feature map by performing a convolution operation between a first input line group of an input feature map and weight kernels). However, Son et al. fail to address: “for a first convolution operator configured to generate feature maps by performing convolution operation on the output image lines and a feature map processor configured to store each generated feature map in at least one line unit and process the feature maps stored in the at least one line unit to be output in a two- or higher-dimensional form”. These distinct features have been added to both independent claims and renders them allowable.


       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, March 2, 2022